Exhibit 10.3

 

GUARANTY

 

THIS GUARANTY, dated as of September 3, 2020 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Guaranty”), is made by each of the undersigned (each, a “Guarantor”
and collectively, the “Guarantors” and such terms shall include an Additional
Guarantor that becomes a party to this Guaranty pursuant to Section 16 hereof),
in favor of KeyBank National Association, as Administrative Agent (herein,
together with its successors and assigns in such capacity, the “Administrative
Agent”), for the benefit of the Creditors (as defined below):

 

RECITALS:

 

(1) Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1 hereof.

 

(2) This Guaranty is made pursuant to the Credit Agreement, dated as of
September 3, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Purple
Innovation, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Borrower”), Purple Innovation, Inc., a Delaware
corporation (“Holdings”), the financial institutions named as lenders therein
(together with their successors and assigns, the “Lenders”) and the
Administrative Agent.

 

(3) Each Guarantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
set forth in the Credit Agreement and to induce the Creditors to extend the Loan
Document Obligations and the Designated Hedge Document Obligations.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent and the other Creditors and hereby covenants and agrees
with the Administrative Agent and each other Creditor as follows:

 

Section 1. Certain Definitions. As used in this Guaranty, the following terms
shall have the meanings herein specified unless the context otherwise requires:

 

“Additional Guarantor” has the meaning provided in Section 16.

 

“Creditor” means the Administrative Agent, each LC Issuer, the Swing Line
Lender, the Lenders and the Designated Hedge Creditors, and the respective
successors and permitted assigns of each of the foregoing.

 

“Designated Hedge Document” means (i) each Designated Hedge Agreement to which
the Borrower or any Guarantor is now or may hereafter become a party, and (ii)
each confirmation, transaction statement or other document executed and
delivered in connection therewith to which the Borrower or any Guarantor is now
or may hereafter become a party.

 



 

 

 

“Designated Hedge Document Obligations” means, collectively, all obligations and
liabilities owing by the Borrower or any Guarantor under all existing and future
Designated Hedge Documents, in all cases whether now existing, or hereafter
incurred or arising, including any such amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code.
Notwithstanding the foregoing, Designated Hedge Document Obligations shall not
include any Excluded Swap Obligations.

 

“Guaranteed Documents” means, collectively, (i) the Credit Agreement and the
other Loan Documents and (ii) each Designated Hedge Agreement and any other
Designated Hedge Document.

 

“Guaranteed Obligations” means, collectively, the Loan Document Obligations, the
Banking Services Obligations and the Designated Hedge Document Obligations.
Notwithstanding the foregoing, Guaranteed Obligations shall not include any
Excluded Swap Obligations.

 

“Guaranty Supplement” has the meaning provided in Section 16.

 

“Loan Document Obligations” means, collectively (i) the principal of and
interest on the Loans made to the Borrower under the Credit Agreement, (ii) all
LC Outstandings and other amounts owing with respect to Letters of Credit issued
under the Credit Agreement, (iii) Banking Services Obligations and (iv) all of
the other Obligations, whether primary, secondary, direct, contingent, fixed or
otherwise, in the case of each of the foregoing whether now existing, or
hereafter incurred or arising, including any such interest or other amounts
incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code. Notwithstanding the foregoing, Loan
Document Obligations shall not include any Excluded Swap Obligations.

 

“Subordinated Obligations” has the meaning given to such term in Section 3
hereof.

 

Section 2. Guaranty by the Guarantors, etc.

 

(a) Each Guarantor, jointly and severally, and unconditionally guarantees: (i)
to the Administrative Agent, each LC Issuer, the Swing Line Lender and the
Lenders the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all of the Loan Document Obligations and (ii) to
each Designated Hedge Creditor the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all of the Designated
Hedge Document Obligations. Such guaranty is an absolute, unconditional, present
and continuing guaranty of payment and not of collectibility and is in no way
conditioned or contingent upon any attempt to collect from Holdings, the
Borrower or any Subsidiary or Affiliate of Holdings or the Borrower, or any
other action, occurrence or circumstance whatsoever, other than payment in full
of the Guaranteed Obligations (excluding contingent obligations for which no
claim has been made and obligations in respect of Letters of Credit that have
been Cash Collateralized). If an Event of Default shall occur and be continuing
under the Credit Agreement, each Guarantor will, immediately upon (and in any
event no later than one Business Day following) its receipt of written notice
from the Administrative Agent demanding payment hereunder, pay to the
Administrative Agent, for the benefit of the Creditors, in immediately available
funds, at the Payment Office, such amount of the Guaranteed Obligations as the
Administrative Agent shall specify in such notice.

 



2

 

 

(b) In addition to the foregoing, each Guarantor, jointly and severally, and
unconditionally guarantees to the Creditors the payment of any and all
Guaranteed Obligations of the Borrower and each other Credit Party, whether or
not due or payable by the obligor thereon, upon the occurrence of an Insolvency
Event in respect of the Borrower or such other Credit Party, and unconditionally
and irrevocably, jointly and severally, promises to pay such Guaranteed
Obligations to the Administrative Agent, for the benefit of the Creditors, on
demand, in such currency and otherwise in such manner as is provided in the
Guaranteed Documents governing such Guaranteed Obligations.

 

(c) As a separate, additional and continuing obligation, each Guarantor
unconditionally undertakes and agrees, for the benefit of the Creditors, that,
should any amounts constituting Guaranteed Obligations not be recoverable from
the Borrower or any other Credit Party for any reason whatsoever (including,
without limitation, by reason of any provision of any Guaranteed Document or any
other agreement or instrument executed in connection therewith being or
becoming, at any time, voidable, void, unenforceable, or otherwise invalid under
any applicable law), then notwithstanding any notice or knowledge thereof by the
Administrative Agent, any other Creditor, any of their respective Affiliates, or
any other Person, each Guarantor, jointly and severally, as sole, original and
independent obligor, upon demand by the Administrative Agent, will make payment
to the Administrative Agent, for the account of the Creditors, of all such
Obligations not so recoverable by way of full indemnity.

 

(d) All payments by each Guarantor under this Guaranty shall be made to the
Administrative Agent, for the benefit of the Creditors, in such currency and
otherwise in such manner as is provided in the Guaranteed Documents to which
such payments relate.

 

Section 3. Subordination.

 

(a) Any Indebtedness or other obligations or liabilities of the Borrower now or
hereafter held by any Guarantor (collectively, the “Subordinated Obligations”)
are hereby subordinated to the Indebtedness of the Borrower to any Creditor; and
such Subordinated Obligations of the Borrower to any Guarantor, if the
Administrative Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received by such Guarantor as
trustee for the Administrative Agent and the other Creditors and be paid over to
the Administrative Agent, for the benefit of the Creditors, on account of the
Indebtedness of the Borrower owing under the Guaranteed Documents to the
Administrative Agent and to the other Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty.

 

(b) If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other Person pursuant to or
in respect of this Guaranty, any reimbursement or similar claim that such
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior termination of all of the Commitments and payment in
full of all Guaranteed Obligations (other than contingent obligations for which
no claims have been made and obligations in respect of Letters of Credit that
have been Cash Collateralized).

 



3

 

 

Section 4. Guarantors’ Obligations Absolute. Except for the termination or
release of a Guarantor’s obligations hereunder as expressly provided in Section
26 and for the reinstatement provisions set forth in Section 21, the obligations
of each Guarantor under this Guaranty shall be absolute and unconditional, shall
not be subject to any counterclaim, setoff, deduction or defense based on any
claim such Guarantor may have against the Borrower or any other Person,
including, without limitation, the Administrative Agent, any other Creditor, any
of their respective Affiliates, or any other Guarantor, and shall remain in full
force and effect without regard to, and shall not be released, suspended,
abated, deferred, reduced, limited, discharged, terminated or otherwise impaired
or adversely affected by any circumstance or occurrence whatsoever, including,
without limitation:

 

(a) any increase in the amount of the Guaranteed Obligations outstanding from
time to time, including, without limitation, any increase in the aggregate
outstanding amount of the Loans and Letters of Credit above any specific maximum
amount referred to herein or in the Credit Agreement as in effect on the date
hereof, and any increase in any interest rate, Fee or other amount applicable to
any portion of the Guaranteed Obligations or otherwise payable under any
Guaranteed Document;

 

(b) any direction as to the application of any payment by the Borrower or by any
other Person;

 

(c) any incurrence of additional Guaranteed Obligations at any time or under any
circumstances, including, without limitation, (i) during the continuance of a
Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of any borrowing base,
sublimit or other limitations, if any, contained in the Credit Agreement or any
of the other Guaranteed Documents;

 

(d) any renewal or extension of the time for payment or maturity of any of the
Guaranteed Obligations, or any amendment or modification of, or addition or
supplement to, or deletion from, the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement applicable to the Borrower or any
other Person, or any part thereof, or any assignment, transfer or other
disposition of any thereof;

 

(e) any failure of the Credit Agreement, any other Guaranteed Document, or any
other instrument or agreement applicable to the Borrower or any other Person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Guaranteed Document;

 

(f) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) the Credit Agreement, any other Guaranteed Document, or any such other
instrument or agreement, or (ii) any obligation or liability of the Borrower or
any other Person;

 

(g) any payment made to the Administrative Agent or any other Creditor on the
Guaranteed Obligations that the Administrative Agent or any other Creditor
repays, returns or otherwise restores to the Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;

 

(h) any sale, exchange, release, surrender or foreclosure of, or any realization
upon, or other dealing with, in any manner and in any order, any property,
rights or interests by whomsoever at any time granted, assigned, pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations, or any
other liabilities or obligations (including any of those hereunder), or any
portion of any thereof;

 

(i) any release of any security or any guaranty by or at the direction of the
Administrative Agent or any other Creditor, or any release or discharge of, or
limitation of recourse against, any Person furnishing any security or guaranty,
including, without limitation, any release or discharge of any Guarantor from
this Guaranty;

 

(j) any Insolvency Event relating to the Borrower or to any of its properties or
assets;

 

(k) any assignment, transfer or other disposition, in whole or in part, by the
Borrower or any other Person of its interest in any of the property, rights or
interests constituting security for all or any portion of the Guaranteed
Obligations or any other Indebtedness, liabilities or obligations;

 



4

 

 

(l) any lack of notice to, or knowledge by, any Guarantor of any of the matters
referred to above; or

 

(m) to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety, other than
payment in full of the Guaranteed Obligations (excluding contingent obligations
for which no claims have been made and obligations in respect of Letters of
Credit that have been Cash Collateralized).

 

Section 5. Waivers. Each Guarantor unconditionally waives, to the maximum extent
permitted under any applicable law now or hereafter in effect, insofar as its
obligations under this Guaranty are concerned, (a) notice of any of the matters
referred to in Section 4, (b) all notices required by statute, rule of law or
otherwise to preserve any rights against such Guarantor hereunder, including,
without limitation, any demand, presentment, proof or notice of dishonor or
non-payment of any Guaranteed Obligation, notice of acceptance of this Guaranty,
notice of the incurrence of any Guaranteed Obligation, notice of any failure on
the part of Holdings, the Borrower, any of its Subsidiaries or Affiliates, or
any other Person, to perform or comply with any term or provision of the Credit
Agreement, any other Guaranteed Document or any other agreement or instrument to
which Holdings, the Borrower or any other Person is a party, or notice of the
commencement of any proceeding against any other Person or any of its property
or assets, (c) any right to the enforcement, assertion or exercise against the
Borrower or against any other Person or any collateral of any right, power or
remedy under or in respect of the Credit Agreement, the other Guaranteed
Documents or any other agreement or instrument, and (d) any requirement that
such Guarantor be joined as a party to any proceedings against the Borrower or
any other Person for the enforcement of any term or provision of the Credit
Agreement, the other Guaranteed Documents, this Guaranty or any other agreement
or instrument.

 

Section 6. Subrogation Rights. Until such time as the Guaranteed Obligations
have been fully and finally discharged (other than obligations in respect of
Designated Hedge Agreements, contingent indemnity obligations and obligations in
respect of Letters of Credit that have been Cash Collateralized) and the
obligations of the Administrative Agent and the Lenders to provide additional
credit under the Loan Documents have been terminated, each Guarantor hereby
irrevocably waives, and agrees not to assert, all rights of subrogation that it
may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code, or otherwise) to the
claims of the Administrative Agent and/or the other Creditors against the
Borrower, any other Guarantor or any other guarantor of or surety for the
Guaranteed Obligations and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from the Borrower or any other
Guarantor that it may at any time otherwise have as a result of this Guaranty.

 

Section 7. Separate Actions. A separate action or actions may be brought and
prosecuted against any Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower, and whether or not any
other Guarantor, any other guarantor of the Borrower or the Borrower be joined
in any such action or actions.

 



5

 

 

Section 8. Guarantors Familiar with Borrower’s Affairs. Each Guarantor confirms
that an executed (or conformed) copy of each of the Loan Documents has been made
available to its principal executive officers, that such officers are familiar
with the contents thereof and of this Guaranty, and that it has executed and
delivered this Guaranty after reviewing the terms and conditions of the Credit
Agreement, the other Loan Documents and this Guaranty and such other information
as it has deemed appropriate in order to make its own credit analysis and
decision to execute and deliver this Guaranty. Each Guarantor confirms that it
has made its own independent investigation with respect to the creditworthiness
of Holdings, the Borrower and its Subsidiaries and Affiliates and is not
executing and delivering this Guaranty in reliance on any representation or
warranty by the Administrative Agent or any other Creditor or any other Person
acting on behalf of the Administrative Agent or any other Creditor as to such
creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of Holdings, the Borrower and its
Subsidiaries and Affiliates and any circumstances affecting (a) Holdings’, the
Borrower’s or any Subsidiary’s or Affiliate’s ability to perform its obligations
under the Credit Agreement and the other Guaranteed Documents to which it is a
party, or (b) any collateral securing, or any other guaranty for, all or any
part of Holdings, the Borrower’s or such Subsidiary’s or Affiliate’s payment and
performance obligations thereunder; and each Guarantor further agrees that the
Administrative Agent and the other Creditors shall have no duty to advise any
Guarantor of information known to them regarding such circumstances or the risks
such Guarantor undertakes in this Guaranty.

 

Section 9. Covenant Under Credit Agreement. Each Guarantor covenants and agrees
that on and after the date hereof and until this Guaranty is terminated in
accordance with Section 26 hereof, such Guarantor shall take, or will refrain
from taking, as the case may be, all actions that are necessary to be taken or
not taken so that no Default or Event of Default is caused by the actions or
inactions of such Guarantor or any of its Subsidiaries.

 

Section 10. Solvency. Each Guarantor represents and warrants to the
Administrative Agent and each of the other Creditors that as of the date such
Guarantor has become a party to this Guaranty, (i) such Guarantor has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is solvent and able to pay its
debts as they mature; (ii) such Guarantor owns property having a value, both at
fair valuation and at present fair salable value, greater than the amount
required to pay its debts; and (iii) such Guarantor is not entering into the
Loan Documents to which it is a party with the intent to hinder, delay or
defraud its creditors.

 

Section 11. Continuing Guaranty; Remedies Cumulative, etc. This Guaranty is a
continuing guaranty, all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon, and this Guaranty shall remain in full force and effect until terminated
as provided in Section 26 hereof. No failure or delay on the part of the
Administrative Agent or any other Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
other Creditor would otherwise have. No notice to or demand on any Guarantor in
any case shall entitle such Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any other Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for, and neither the
Administrative Agent nor any other Creditor, undertakes any obligation or duty
to, inquire into the capacity or powers of Holdings, the Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

Section 12. Application of Payments and Recoveries. All amounts received by the
Administrative Agent pursuant to, or in connection with the enforcement of, this
Guaranty, together with all amounts and other rights and benefits realized by
any Creditor (or to which any Creditor may be entitled) by virtue of this
Guaranty, shall be applied as provided in Section 8.03 of the Credit Agreement.

 



6

 

 

Section 13. Enforcement Expenses. The Guarantors hereby jointly and severally
agree to pay, in accordance with and to the extent not paid pursuant to Section
11.01 of the Credit Agreement, all out-of-pocket costs and expenses of the
Administrative Agent and each other Creditor in connection with the enforcement
of this Guaranty and any amendment, waiver or consent relating hereto
(including, without limitation, the fees and disbursements of counsel employed
by the Administrative Agent or any of the other Creditors (limited to the fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Creditors taken as a whole, and, if necessary, of one local counsel in each
relevant material jurisdiction and, in the event of any actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction for
each group of Creditors and Administrative Agent similarly situated taken as a
whole)).

 

Section 14. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the other Creditors and their successors and permitted
assigns.

 

Section 15. Entire Agreement. This Guaranty and the other Guaranteed Documents
represent the final agreement among the parties with respect to the subject
matter hereof and thereof, supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof, and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties. There are no unwritten oral
agreements among the parties.

 

Section 16. Amendments; Additional Guarantors. No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent acting at the direction of the requisite
number of Lenders, if any, required pursuant to Section 11.12 of the Credit
Agreement, and the applicable Guarantor or Guarantors, as the case may be, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit A hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

 

Section 17. Headings Descriptive. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.

 

Section 18. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



7

 

 

Section 19. Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
any “Event of Default” as defined in the Credit Agreement), each Creditor is
hereby authorized at any time or from time to time, without notice to any
Guarantor or to any other Person, any such notice being expressly waived, to the
fullest extent permitted under applicable law now or hereafter in effect, to set
off and to appropriate and apply any and all deposits (general or special) and
any other indebtedness at any time held or owing by such Creditor to or for the
credit or the account of such Guarantor, against and on account of the
obligations and liabilities of such Guarantor to such Creditor under this
Guaranty, irrespective of whether or not the Administrative Agent or such
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Each Creditor agrees to promptly notify the relevant Guarantor after
any such set off and application, provided, however, that the failure to give
such notice shall not affect the validity of such set off and application.

 

Section 20. Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing and mailed,
sent by telecopier or delivered, (a) if to any Guarantor, at the address
specified for it in the Credit Agreement (or if no such address is specified, to
it c/o the Borrower), with a courtesy copy to the Borrower at its address
specified in or pursuant to the Credit Agreement, (b) if to the Administrative
Agent, to it at its Notice Office, or (c) if to any Lender, at its address
specified in or pursuant to the Credit Agreement; or in any case at such other
address as any of the Persons listed above may hereafter notify the others in
writing. All such notices and communications shall be mailed, sent via
telecopier, sent by overnight courier or delivered in accordance with Section
11.05 of the Credit Agreement, and shall be effective when provided in such
Section 11.05.

 

Section 21. Reinstatement. If claim is ever made upon the Administrative Agent
or any other Creditor for rescission, repayment, recovery or restoration of any
amount or amounts received by the Administrative Agent or any other Creditor in
payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event (i) any such judgment, decree,
order, settlement or compromise shall be binding upon each Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower, (ii) each Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or otherwise recovered or
restored to the same extent as if such amount had never originally been received
by any such payee, and (iii) this Guaranty shall continue to be effective or be
reinstated, as the case may be, all as if such repayment or other recovery had
not occurred.

 

Section 22. Sale of Capital Stock of a Guarantor. In the event that all of the
capital stock of one or more Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 7.02 of the Credit
Agreement (or such sale or other disposition has been approved in writing by the
Required Lenders (or all Lenders, as applicable, if required by Section 11.12 of
the Credit Agreement)) and the proceeds of such sale, disposition or liquidation
are applied, to the extent applicable, in accordance with the provisions of the
Credit Agreement, such Guarantor shall, in accordance with Section 11.12(d) of
the Credit Agreement, be released from this Guaranty and this Guaranty shall, as
to each such Guarantor or Guarantors, terminate, and have no further force or
effect.

 

Section 23. Contribution Among Guarantors. Each Guarantor, in addition to the
subrogation rights it shall have against the Borrower under applicable law as a
result of any payment it makes hereunder, shall also have a right of
contribution against all other Guarantors in respect of any such payment pro
rata among the same based on their respective net fair value as enterprises,
provided any such right of contribution shall be subject and subordinate to the
prior payment in full of the Guaranteed Obligations (and such Guarantor’s
obligations in respect thereof).

 



8

 

 

Section 24. Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc.
It is the desire and intent of each Guarantor, the Administrative Agent and the
other Creditors that this Guaranty shall be enforced as a full recourse
obligation of each Guarantor to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If and to the extent that the obligations of any Guarantor under this Guaranty
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Guarantor’s
liability hereunder in respect of the Guaranteed Obligations shall be deemed to
be reduced ab initio to that maximum amount that would be permitted without
causing such Guarantor’s obligations hereunder to be so invalidated.

 

Section 25. Payments Free and Clear of Setoffs, Counterclaims and Taxes, etc.

 

(a) All payments made by any Guarantor hereunder shall be subject to the
provisions of Section 3.03 of the Credit Agreement as if they were incorporated
herein.

 

(b) Notwithstanding anything to the contrary contained in this Agreement, any
applicable Guarantor shall be entitled, to the extent it is required to do so by
law, to deduct or withhold income or other similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from any amounts payable hereunder for the account of any Creditor that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Code) for United States federal income tax purposes. All such withheld amounts
shall be treated as payments to the applicable Creditor for purposes of the
Agreement.

 

Section 26. Termination. After the termination of all of the Commitments and all
Guaranteed Obligations (other than obligations in respect of Designated Hedge
Agreements, contingent obligations and obligations in respect of Letters of
Credit that have been Cash Collateralized) and the obligations of the
Administrative Agent and the Lenders to provide additional credit under the Loan
Documents have been terminated, this Guaranty will terminate and the
Administrative Agent, at the request and reasonable expense of the Borrower
and/or any of the Guarantors, will execute and deliver to the Guarantors an
instrument or instruments acknowledging the satisfaction and termination of this
Guaranty.

 

Section 27. Enforcement Only by Administrative Agent. The Creditors agree that
this Guaranty may be enforced only by the action of the Administrative Agent,
acting upon the instructions of the Required Lenders, and that no Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent, for the benefit of the Creditors, upon the terms of
this Guaranty.

 

Section 28. General Limitation on Claims. NO CLAIM MAY BE MADE BY ANY CREDITOR
OR ANY GUARANTOR AGAINST ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDITOR, OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS
OF ANY OF THEM, FOR ANY DAMAGES OTHER THAN ACTUAL COMPENSATORY DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR
ANY OF THE OTHER GUARANTEED DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING
IN CONNECTION THEREWITH; AND EACH GUARANTOR AND ADMINISTRATIVE AGENT (ON BEHALF
OF ITSELF AND EACH OTHER CREDITOR) HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY
SUCH CLAIM FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 



9

 

 

Section 29. Creditors Not Fiduciary to Guarantors. The relationship among any
Guarantor and its Affiliates, on the one hand, and the Administrative Agent and
the other Creditors, on the other hand, is solely that of debtor and creditor,
and the Administrative Agent and the other Creditors have no fiduciary or other
special relationship with any Guarantor or any of its Affiliates, and no term or
provision of any Guaranteed Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

 

Section 30. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
including, by way of facsimile transmission or other electronic transmission,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.

 

Section 31. Governing Law; Venue; Waiver of Jury Trial.

 

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS GUARANTY OR OTHER DOCUMENT RELATED THERETO. EACH GUARANTOR WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

(c) EACH GUARANTOR (AND THE ADMINISTRATIVE AGENT FOR ITSELF AND THE CREDITORS
UPON ACCEPTANCE OF THIS GUARANTY) HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH GUARANTOR HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTY
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 31 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

[Signature Page Follows.]

 



10

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

PURPLE INNOVATION, INC.         By:       Name: [_________]     Title:
[_________]  

 



 

 

 

Accepted by:

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

 

By:       Name:     Title:  



 



 

 

 

Exhibit A to

Guaranty

 

GUARANTY SUPPLEMENT

 

This Guaranty Supplement, dated as of [__], 20__ (as amended, restated,
supplemented or otherwise modified from time to time, this “Supplement”), is
made by [____________________, a _________________] (the “Additional
Guarantor”), in favor of KeyBank National Association, as administrative agent
(the “Administrative Agent”) for the benefit of the Creditors (as defined in the
Guaranty referred to below).

 

RECITALS:

 

(1) Purple Innovation, LLC, a Delaware limited liability company (the
“Borrower”), and Purple Innovation, Inc., a Delaware corporation (“Holdings”)
are party to a Credit Agreement, dated as of September 3, 2020 (as the same may
from time to time be amended, restated, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”), with the Administrative Agent and
the financial institutions party thereto (collectively, the “Lenders”).

 

(2) In connection with the Credit Agreement, Holdings and certain of the
Borrower’s Subsidiaries (collectively, the “Guarantors” and, individually, each
a “Guarantor”) executed and delivered a Guaranty, dated as of September 3, 2020
(as the same may from time to time be amended, restated, supplemented or
otherwise modified, the “Guaranty”), to the Administrative Agent for the benefit
of the Creditors (as defined in the Guaranty) pursuant to which the Guarantors
guaranteed the payment and performance in full of all of the Guaranteed
Obligations (as defined in the Guaranty).

 

(3) The Additional Guarantor is a newly created or acquired subsidiary of
Borrower and, pursuant to Section 6.09 of the Credit Agreement, is required to
become a “Guarantor” under the Guaranty and to guaranty, for the benefit of the
Creditors, all of the Guaranteed Obligations.

 

(4) The Additional Guarantor deems it to be in its direct pecuniary and business
interests to become a “Guarantor” under the Guaranty and, accordingly, desires
to enter into this Supplement in accordance with Section 16 of the Guaranty in
order to satisfy the condition described in the preceding paragraph and to
induce the Creditors to make financial accommodations to or for the benefit of
the Additional Guarantor.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Additional Guarantor, the receipt and sufficiency of which are
hereby acknowledged, the Additional Guarantor covenants and agrees with the
Administrative Agent and the Creditors as follows:

 

Section 1. Definitions. Capitalized terms used in this Supplement and not
otherwise defined herein shall have the meanings given to such terms in the
Guaranty.

 



 

 

 

Section 2. Supplement; Guaranty. The Additional Guarantor hereby acknowledges,
agrees and confirms that, by its execution of this Supplement, on and after the
date hereof it shall become a party to the Guaranty and shall be fully bound by,
and subject to, all of the covenants, terms, obligations and conditions of the
Guaranty applicable to a “Guarantor” as though originally party thereto as a
“Guarantor,” and the Additional Guarantor shall be deemed a “Guarantor” for all
purposes of the Guaranty and the other Loan Documents (as defined in the Credit
Agreement). The Additional Guarantor acknowledges and confirms that it has
received a copy of the Guaranty, the other Loan Documents and all exhibits
thereto and has reviewed and understands all of the terms and provisions
thereof. The Additional Guarantor (i) agrees that it will comply with all the
terms and conditions of the Guaranty as if it were an original signatory
thereto, and (ii) irrevocably and unconditionally guarantees (A) to the
Administrative Agent, each Letter of Credit Issuer and the Lenders the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all of the Loan Document Obligations of the Borrower and each
other Guarantor and (B) to each Designated Hedge Creditor the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all of the Designated Hedge Document Obligations.

 

Section 3. Effect of this Agreement. Except as expressly provided in this
Supplement, the Guaranty shall remain in full force and effect, without
modification or amendment.

 

Section 4. Representations and Warranties. The Additional Guarantor, as of the
date hereof, hereby:

 

(a) makes to the Administrative Agent and the Creditors each of the
representations and warranties contained in the Guaranty applicable to a
Guarantor; and

 

(b) represents and warrants that upon the execution and delivery of this
Supplement, all of the conditions set forth in Section 6.09 of the Credit
Agreement have been satisfied.

 

Section 5. Successors and Assigns; Entire Agreement. This Supplement is binding
upon and shall inure to the benefit of the Additional Guarantor, the
Administrative Agent and each of the Creditors and their respective successors
and assigns. This Supplement and the Guaranty set forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them. This Supplement shall be a Loan Document under the Credit
Agreement. No Guarantor shall be permitted to assign any of its rights or
obligations hereunder except as expressly permitted pursuant to or in accordance
with the Credit Agreement.

 

Section 6. Headings. The descriptive headings of this Supplement are for
convenience or reference only and do not constitute a part of this Supplement.

 

Section 7. Governing Law. This Supplement and the rights of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of New York, without application of the rules regarding conflicts of laws.

 

Section 8. JURY TRIAL WAIVER. THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS SUPPLEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

[Remainder of page intentionally left blank.]

 



2

 

 

IN WITNESS WHEREOF, the Additional Guarantor has executed this Supplement as of
the date first written above.

 



  By:       Name:     Title:

 

Accepted by:

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

 

By:       Name:     Title:  

 

 

3



 

 